     Case 2:19-cv-01184-GMN-VCF Document 1 Filed 07/09/19 Page 1 of 6



     THE URBAN LAW FIRM
1    MICHAEL A. URBAN, Nevada State Bar No. 3875
     NATHAN R. RING, Nevada State Bar No. 12078
2    4270 S. Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
3    Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
4    Electronic Mail: murban@theurbanlawfirm.com
                      nring@theurbanlawfirm.com
5    Counsel for Plaintiffs Laborers Joint Trust Funds
6                                 UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8      THE BOARD OF TRUSTEES OF THE
       CONSTRUCTION INDUSTRY AND
9      LABORERS HEALTH AND WELFARE                          CASE NO:
       TRUST; THE BOARD OF TRUSTEES OF
10     THE CONSTRUCTION INDUSTRY AND
       LABORERS JOINT PENSION TRUST;
11     THE BOARD OF TRUSTEES OF THE                         COMPLAINT FOR BREACH OF
       CONSTRUCTION INDUSTRY AND                            CONTRACT AND BREACH OF ERISA
12     LABORERS VACATION TRUST; THE
       BOARD OF TRUSTEES OF SOUTHERN
13     NEVADA LABORERS LOCAL 872                            [29 U.S.C. § 185(a) and § 1132(e)]
       TRAINING TRUST,
14
                                 Plaintiffs,
15
       vs.
16
       SHOTCRETE CONSTRUCTORS, LLC, a
17     Nevada corporation,
18                               Defendant.
19
             Plaintiffs, jointly and severally, complain and allege as follows:
20
                                       JURISDICTION AND VENUE
21
             1.     This Court has jurisdiction over this case pursuant to Section 502(e)(1) of the
22
     Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §
23
     1132(e)(1), which grants the United States District Courts exclusive jurisdiction over civil actions
24
     brought by a fiduciary pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3), to redress
25
     violations or enforce the terms of ERISA or an employee benefit plan governed by ERISA. Such
26
     jurisdiction exists without respect to the amount in controversy or the citizenship of the parties, as
27
     provided in Section 502(f) of ERISA, 29 U.S.C. § 1132(f).
28

                                                        1
     Case 2:19-cv-01184-GMN-VCF Document 1 Filed 07/09/19 Page 2 of 6



1           2.      This Court has jurisdiction of this case pursuant to Section 301(a) of the Labor
2    Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. §185(a), which grants the
3    United States District Courts original jurisdiction over suits for violation of contracts between an
4    employer and a labor organization in an industry affecting commerce, without respect to the amount
5    in controversy and the citizenship of the parties.
6           3.      Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §
7    1132(e)(2), and Section 301(a) of the LMRA, 29 U.S.C. §185(a), in that this is the district in which
8    the Trusts (defined below) are administered, the signatory union maintains its offices, and where the
9    relevant acts took place.
10          4.      To the extent this Complaint sets forth any claims based upon state law, this Court
11    holds supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
12                                                   PARTIES
13          5.      Plaintiffs are THE BOARD OF TRUSTEES OF THE CONSTRUCTION
14   INDUSTRY AND LABORERS HEALTH AND WELFARE TRUST; THE BOARD OF
15   TRUSTEES OF THE CONSTRUCTION INDUSTRY AND LABORERS JOINT PENSION
16   TRUST; THE BOARD OF TRUSTEES OF THE CONSTRUCTION INDUSTRY AND
17   LABORERS VACATION TRUST; THE BOARD OF TRUSTEES OF SOUTHERN NEVADA
18   LABORERS LOCAL 872 TRAINING TRUST (collectively hereinafter “Trusts” or “Plaintiffs”).
19          6.      Plaintiffs as trustees of the Trusts are “fiduciar[ies]” with respect to the Trusts as
20   defined in § 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A) (2011).
21          7.      At    all    times   material    to   this   Complaint,   Defendant,   SHOTCRETE
22   CONSTRUCTORS, LLC, (hereinafter “Shotcrete”), has been a corporation organized and existing
23   by virtue of the laws of the State of Nevada.
24
                                         GENERAL ALLEGATIONS
25
            8.      At all times material to this Complaint, there was in effect collective bargaining
26
     agreements (“CBA”) between the Laborers International Union of North America, Local 872
27
     (“Local 872”) and Shotcrete. The CBA incorporates by reference the Master Labor Agreement
28

                                                          2
     Case 2:19-cv-01184-GMN-VCF Document 1 Filed 07/09/19 Page 3 of 6



1    between Local 872 and Contractors Associations and the Trust Agreements establishing the Plaintiff
2    Trust Funds for Shotcrete’s employees’ work. The CBA names the Trust Funds as third-party
3    beneficiaries of the agreement.
4           9.      Shotcrete is an employer whose employees perform work covered under the CBA.
5    Pursuant to the CBA, Shotcrete agreed to abide by the Trust Agreements, which establish and govern
6    the operation of the Plaintiff Trust Funds.
7           10.     Shotcrete is an “employer,” as that term is defined in the CBA and related Trust
8    Agreements.
9           11.     Shotcrete is an “employer” as defined and used in Section 3(5) of ERISA, as codified
10   at 29 U.S.C. § 1002(5), and therefore, Shotcrete is “obligated to make contributions to a multi-
11   employer plan” within the meaning of Section 515 of ERISA, as codified at 29 U.S.C. § 1145.
12   Plaintiffs allege that Shotcrete is an “employer” engaged in “commerce” in an “industry affecting
13   commerce,” as those terms are defined and used in Section 501(1) and Section 501(3) of the LMRA,
14   as codified at 29 U.S.C. § 142(1) and § 142(3), and within the meaning and use of Section 301(a)
15   of the LMRA, 29 U.S.C. § 185(a).
16
                                     FIRST CLAIM FOR RELIEF
17                               Breach of Written Collective Bargaining
                           Agreements and Related Trust Agreements – WESCO
18
            12.     Plaintiffs repeat and reallege the allegations contained in the foregoing paragraphs 1
19
     through 11, inclusive, as though fully set forth herein.
20
            13.     At all times material to this Complaint, there was in effect a CBA between Local 872
21
     and Shotcrete. The CBA incorporates by reference the Trust Agreements establishing the Trusts.
22
            14.     Shotcrete is an employer whose employees performed work covered under the CBA
23
     between Shotcrete and Local 872. Pursuant to the CBA, Shotcrete agreed to abide by the Trust
24
     Agreements, which establish and govern the operation of the Trusts.
25
            15.     By the terms and provisions of the CBA, and related Trust Agreements, and at all
26
     times material herein, Defendant Shotcrete was obligated to the following:
27
                    15.1    Defendant Shotcrete was obligated to prepare and submit true, complete and
28

                                                        3
     Case 2:19-cv-01184-GMN-VCF Document 1 Filed 07/09/19 Page 4 of 6



1           accurate written monthly contribution reports to the Trusts on a timely basis showing i) the
2           identities of employees performing work covered by the CBAs, ii) the number of hours
3           worked by or paid to these employees, iii) the rates of pay, iv) character of hours worked
4           (e.g., straight time, over-time, etc.), and v) based upon the hours worked or amounts paid to
5           employees, the proper calculation of the fringe benefit contributions, benefits and/or
6           withholdings attributable to its employees. These monthly contribution reports are due on
7           the 10th day of each successive month;
8                   15.2    Defendant Shotcrete was required to maintain adequate records of work
9           performed by and amounts paid to its employees. Shotcrete was obligated to permit the
10          Trusts and their agents to conduct audits of Shotcrete’s payroll and related records in order
11          to determine whether or not fringe benefit contributions were properly paid pursuant to the
12          CBAs and Trust Agreements;
13
                    15.3    Defendant Shotcrete was obligated to properly pay fringe benefit
14
            contributions to the Trusts. Benefits and/or other withholdings were to be made on a
15
            monthly basis at specified rates for each hour worked by or paid to applicable employees;
16
            these amounts are due and payable at the Trusts’ administrative offices.
17
            16.     Shotcrete is known to be bound to a CBA for work within the trade and geographic
18
     jurisdiction of Local 872.
19

20          17.     On or about September 24, 2018, Plaintiffs sent a letter to Shotcrete requesting

21   production of payroll and related records of Shotcrete beginning from the time period July 1, 2014,

22   through September 30, 2018. For several months thereafter, the Trusts’ auditors tried to obtain the

23   necessary records.

24          18.     On or about June 26, 2019, Plaintiffs, through their counsel, demanded Shotcrete
25   provide payroll and related records of Shotcrete beginning from the time period of July 1, 2014,
26   through September 30, 2018, in order to allow Plaintiffs’ auditors to complete an audit of Shotcrete.
27          19.     Since the first letter sent by Plaintiffs on September 24, 2018, Shotcrete has failed to
28   provide any of the requested payroll records.

                                                       4
     Case 2:19-cv-01184-GMN-VCF Document 1 Filed 07/09/19 Page 5 of 6



1           20.     Due to Shotcrete’s failure to permit an audit, the exact amount of contributions and/or
2    contract damages, if any, due and owing have not been ascertained at this time. These amounts, if
3    any exist, will be established by proof at trial herein or through dispositive motion following
4    completion of an audit. Shotcrete’s failure to produce all requested documents is a breach of the
5    CBA and Trust Agreements.
6           21.     Pursuant to the terms of the CBA and Trust Agreements, Shotcrete also promised
7    that, in the event of any delinquency, it would pay all legal and auditing costs in connection with
8    such delinquency, whether incurred before or after litigation commenced.
9           22.     It has been necessary for the Trusts to engage The Urban Law Firm for the purpose
10   of obtaining the payroll and related records of Shotcrete to complete the audit, collect any and all
11   amounts due, and to otherwise enforce the terms of the CBA and Trust Agreements.
12          23.     Pursuant to the CBA, Trust Agreements, and 29 U.S.C. §1132(g)(2), the Trusts are
13   entitled to an award of their reasonable attorney's fees incurred to enforce the same, even if no
14   delinquency is discovered by the audit.
15          24.     Pursuant to 29 U.S.C. §1132(g)(2), Shotcrete owes to the Trusts interest, at the
16   contractual rate, on any and all unpaid contributions and liquidated damages from the dates the sums
17   were originally due to the Trusts through the date of judgment.
18

19          WHEREFORE, the Trusts pray for judgment against Shotcrete, as follows:
20          1.      For an order compelling Shotcrete to submit to and cooperate with the audit of their
21   books, documents, and other things by the Trusts duly appointed representative;
22          2.      For unpaid fringe benefit contributions if any, in amounts as proven;
23          3.      For damages for breach of contract in amounts if any, as proven;
24          4.      For liquidated damages in amounts if any, as proven;
25          5.      For audit expenses if any, in amounts as proven;
26          6.      For interest at the agreed upon contractual rate on all fringe benefit contributions
27   and/or damages if any, until paid in full;
28          7.      For the Trusts' reasonable attorney's fees;

                                                       5
     Case 2:19-cv-01184-GMN-VCF Document 1 Filed 07/09/19 Page 6 of 6



1           8.     For the Trusts' costs of suit incurred herein; and
2           9.     For such additional relief as this Court deems just and proper.
3

4    Dated: July 9, 2019                  THE URBAN LAW FIRM
5                                                        /s/ Nathan R. Ring
                                                  MICHAEL A. URBAN, Nevada Bar No. 3875
6                                                 NATHAN R. RING, Nevada State Bar No. 12078
                                                  4270 S. Decatur Blvd., Suite A-9
7                                                 Las Vegas, Nevada 89103
                                                  Telephone: (702) 968-8087
8                                                 Facsimile: (702) 968-8088
                                                  Electronic Mail: murban@theurbanlawfirm.com
9                                                                   nring@theurbanlawfirm.com
                                                  Counsel for Plaintiffs Laborers Joint Trust Funds
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      6
